Per Curiam.

Suit by executors to revive a judgment rendered in favor o.f their testator.
Answer, setting up that the said judgment was rendered for a part of the consideration for certain real estate, the title to which had partially failed; that such failure was set up as a defence to said suit, but withdrawn and judgment suffered, *486on an agreement between said decedent and the defendants, that he would perfect said title, which he failed to do, &e.
George Holland, John F. Kibbey, and Jehiel JRailsbach, for the appellants.
Lewis JD. Stubbs, for the appellees.
A demurrer was sustained to this answer. Trial and judgment of revival.
There is no pretence that there was any fraud in obtaining the judgment. Any merely verbal agreement entered into between the parties, at the time of the rendition of said judgment, in regard thereto, can not, under these circumstances, be made to control its execution, certainly not without averments not contained in this answer.
The judgment is affirmed.1

(1) Petition for rehearing overruled, August 26, 1863.